OFFlCE   OF   THE ATTORNEY     GENERAL   OF TEXAS
                         AUSTIN




Bonor'ableJ. Watt Page
The Adfutant Gsao~al
Austin, l'oxae

Dear 8ir1




        Your 1088er
a State Rapweont
vnltwl stator 'id
Ofti690.
Honorable T. Watt Page - Page 2


&rine Corps, retired warrant ottioera and retired enlisted
man of the Vnited States Army, Navy and MarIn Corps.
         A;e these oonstitutionalamendments have been son-
&rued by our Supreme Court, e peraon holding a State or-
iioe and at the aami tlma oooupying ona of the atatusas
mentioned above retains suoh status while in the aatfva
m$litary servloe or the Vnited Statee undar an order of
lnduotlon operating upon him aa a member'oi one of the
olasaee named in the provisos to Artlolo 16, Seot$onr 3)
and I&, and they thereroramay retain a Stata office and
oolleot the oompensatlonattadhlng thereto. aarpenter
v. Sheppard, 45 S. W. (2d) 5621 Spwwb v. shappar&
150 5. 8. (26) 769. (While both or these deoi8ioha aon-
oorned orrioers or the National Guard lnduotsd aa moh
into the aotive military servioe or the Vnltqd SW&em,
the reasoning applies with equal roroo 'teeach or the
other oategorleslieted in the amendments to Artlolti~li,
seotfonm 33 and ItO,or the'Uon+tutiOn.)

         =.a State Repreeentativoir not a aeaber Of
sny or the alasmoo naaed, but enters the Vnited 8ta0e8
Am,   his situationwill be as tollowar
         Ii he is oommiesioneda8 an otr16er in the'bry
or the United States he will upon aooeptanoe Or .Cht Of-
rioe under the United States ipso rioto vaoatr hla.Gtate
0rri00, by ior   or the provisions 0r Artlole 16; SbotZon
12, or the Oonetitutlon.
         Ir he enters the Amy of the Vnitsd States, but
18 not aade e+n @rioor in that Am,    ha will not vaoate
him State orfioa but Uuring the.time he s.rvW iCtho Ax-u
he will not be entitled to booelve from the State oi Texas
pay ror aerviee render+ as a member oi the,LegSalatW*,
by rorae or that portion or Artlqle 16,,Sootion33, oi~the
oOnfjtitution, whioh prohibits the aooountlng orrioere or
this State irom drawing or paging  wemrante upon the'Stat*
Traasuq for salary or oompelleation  to = State oriiaer who
holds et the came time a "position cchonor,   tryt,   or
profit" under the Federal guvernment.
                                   Youra Avery truly
          FEB    5; 1942
                              ATTORNBY
                                     f.+‘$BjlwAL
                                              OF !tZXAS
            /9      .D

                              Br
                                         R. W. Fair6hild